internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------------------ ------- -------------------------------- -------------------------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-112252-07 date date ------------------------------------------------- --------------------------------------------------------------- -------------------------- legend trust fund a ----------------------------------------------------- fund b ----------------------------------------------------- state a state b country dear ----------- ---------------------- --------------------- ------------- this responds to your request dated date and supplemental correspondence dated date submitted by your authorized representative on behalf of fund a and fund b each a fund and collectively the funds funds request that the internal_revenue_service rule that income arising from investments in its wholly-owned subsidiaries constitutes qualifying_income for purposes of sec_851 of the internal_revenue_code_of_1986 as amended the code facts fund a is organized as a series of trust a business_trust organized under the laws of state a fund b is a statutory trust organized under the laws of state b each plr-112252-07 fund is registered as an open-end management investment_company or series thereof under the investment_company act of u s c 80a-1 et seq as amended the act each fund qualifies as a regulated_investment_company ric under sec_851 of the code objective by investing in commodity-linked derivative instruments backed by a portfolio of fixed-income securities each fund has an investment objective of total return and pursues its investment each fund intends to form a wholly-owned subsidiary each a subsidiary and collectively the subsidiaries that will be a foreign_corporation each subsidiary will be incorporated as an exempted limited_company under the laws of country under the laws of country an exempted limited_company provides for limited_liability for all holders of shares a shareholder’s liability is limited to the amount if any unpaid with respect to the shares acquired by the shareholder each subsidiary will file an election on form_8832 entity classification election to be taxed as a corporation pursuant to sec_301_7701-3 of the procedure and administration regulations funds represent that although the subsidiaries will not be registered as investment companies under the act each subsidiary will comply with the requirements of section f of the act investment_company act release no and related sec guidance pertaining to asset coverage with respect to transactions in commodity index swap agreements and other transaction in derivatives subsidiary subject_to the limitations set forth in sec_851 each subsidiary is expected to invest in commodity futures and notional_principal_contracts but may also invest in other_securities debt or cash it is expected that all of the subsidiaries’ income will be subpart_f_income each fund however may also receive income from its subsidiary that is not properly characterized as subpart_f_income each of the funds will invest a portion of its assets in its wholly-owned law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as- dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from plr-112252-07 options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_851 of the code further provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there is a distribution out of the earnings_and_profits of the taxable_year that are attributable to the amounts so included sec_957 of the code defines a controlled_foreign_corporation cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of a foreign_corporation each fund will own percent of the voting power of its subsidiary each fund is a united_states_person each subsidiary therefore will qualify as a cfc under these provisions sec_951 provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of this corporation and who owns stock in this corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the sum of the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 of the code defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities subsidiaries’ investments in commodity futures notional_principal_contracts debt cash and other_securities will produce income that may generate foreign_personal_holding_company_income under sec_954 of the code which is subpart_f_income each fund would therefore include in income the sum of its respective pro_rata shares of its subsidiary’s subpart_f_income for the taxable_year in accordance with sec_951 sec_851 of the code includes a specific rule providing dividend treatment for certain subpart_f inclusions those attributable to distributions out of earnings_and_profits subpart_f inclusions also constitute ric qualifying_income under sec_851 which states that qualifying_income includes other income derived with respect to the ric’s business of investing in stock securities or currencies the other income rule plr-112252-07 the investment by each fund in its subsidiary which is a corporation for federal_income_tax purposes will be an investment in stock each fund’s income from its subsidiary will be derived from its stock ownership and thus will be income derived with respect to its business of investing in such stock under the other income rule_of sec_851 of the code conclusion we rule that income derived by each fund from its investments in its wholly- owned subsidiary is qualifying_income to each fund under sec_851 of the code without regard to whether the income is subpart_f_income or is from another source and without regard to whether the income has been distributed no opinion is expressed as to whether each fund qualifies as a ric that is taxable under subchapter_m part i of the code this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of the associate chief_counsel financial institutions products
